Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Currently claims 1-8 are pending and claims 1, 2, and 8 are amended. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bochenek (U.S. 2014/0319136) in view of Park (U.S. 2015/0313399) and Vasquez (U.S. 5,803,297).
With respect to claim 1, Bochnenek discloses fire suppression assembly being positionable on a stove top or a cooking pot in which a fire has started for suppressing the fire (abstract), said assembly comprising:
a dome (figure 7) being positionable over a stove top or a cooking pot in which a fire has started (abstract, as the noted lid does not have any holes in it, the function of positioning it over a cooking pot after a fire is functional use of the lid), said dome being comprised of a fluid impermeable 
a receiver being coupled to and extending away from said dome (figure 7, the receiver being the element 604) ; and
a handle (606) being pivotally coupled to said receiver wherein said handle is configured to be gripped for placing said dome over the stove top or the cooking pot (figure 7), said handle being positionable in a first position having said handle extending upwardly from said receiver (shown in figure 7), said handle being positionable in a second position having said handle extending laterally away from said receiver (when #606 is lane flat against 602). Bochenek fails to disclose the receiver being centered at an apex of said dome and said handle being cylindrical and elongated wherein a central longitudinal axis of said handle being aligned with said apex of said dome. 
Park, figure 10, discloses the placement of the handle at the top of the dome shaped lid and the noted handle having a receiver it protrudes from at said apex of the dome as well.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to place the handle and receiver at an apex (top) of the dome shaped lid as disclosed by Park in the system of Bochenek, since it has been held that rearranging parts of an invention involves only routine skill in the art. MPEP 2144.04 (VI-C). Furthermore, by placing the handle/receiver at the apex of the lid (rather then in a depression) it makes it easy to grab the handle as it is further lifted away from the lid to grasp. 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of the handle of Bochenek to by cylindrical like that of Vasquez, since a mere change of shape would have been obvious to one of ordinary skill in the art absent any persuasive evidence that the particular configuration of the claimed shape was significant. Furthermore, such change to cylindrical (and pivoting thereof) allows for a better grip of said handle by the whole hand (see Vasquez column 4 lines 30-40). Noting further, the combination is placing the handle at the same location of the primary reference as modified (at its raised central apex of the dome is then the receiver and the cylindrical handle extending therefrom). 

Claims 2-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bochenek, Park, and Vasquez in claim 1 and in further view of Wyman (U.S. 2,719,645).
With respect to claim 2, Bochenek discloses said dome has a top surface (its top surface), a bottom surface (its bottom surface) and a lower edge (specifically at its outer radius of the lid), but fails to disclose each of said top surface and said bottom surface being concavely arcuate with respect to said lower edge, said top surface having a depression extending toward said bottom surface, said depression being aligned with said lower edge, said depression extending around a full circumference of said dome wherein said depression is configured to accommodate a top edge of the cooking pot when said dome is positioned on the cooking pot.
Wyman, figures 1-2, discloses the top surface 1 and lower surface 11/19 being concavely arcuate with respect to a lower edge (figure 2, the edge of 1 and lower end of 11 being concave with respect to the edge itself) as well as a depression, 7, which is noted extending towards said bottom side, the bottom side of 11/ 1, the depression being aligned with said lower edge (as the lower edge extends from the depression) and the depression extends around a full radius (see figure 1) of said dome (1) 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the structure of the lid as disclosed by Wyman into that of Bochenek, to allow the lids of Bochenek to secure better and have proper bearing to the interior walls of the container. 
With respect to claim 3, Bochenek discloses said receiver has a bottom end (figure 7), a top end and an outer wall extending therebetween (figure 7, the bottom end adjacent the lid, the top end being the top, and the wall between), said outer wall being continuously arcuate about a center line of said receiver such that said receiver has a cylindrical shape (the receiver being cylindrical in shape by being that of a cut portion of a cylinder, where its continuously arcuate along its length, the center line of which forms the center along its length).
With respect to claim 5, Bochenek discloses said handle has a lower end (adj the element which goes into the receiver) and an upper end (the top of said handle), said lower end being positioned in said receiver (as shown), said handle extending upwardly from said top end of said receiver when said handle is positioned in said first position (as seen in figure 7).
With respect to claim , 6, and 7, Bochenek disclose the receiver and the handle, but fails to said outer wall has a notch therein, said notch extending from said top end toward said bottom end, said notch partially extending around a circumference of said outer wall, said handle extends through said notch in said outer wall of said receiver when said handle is positioned in said second position, and a pin extending through said outer wall of said receiver and extending through said handle for pivotally retaining said handle on said receiver.

It would have been obvious to one having ordinary skill in the art to incorporate a handle such as Vasquez with its notch and pin into the system of Bochenek as modified, as such a system would still allow for a gripped handle which pivots up and down to be grabbed by a user. The combination simply showing a different design of a movable handle from a lowered to an upper position. Furthermore, the handle of Vasquez has another material contact between the top of the lid and that of the handle, the pin, which one of ordinary skill in the art would know would further inhibit heat transfer from the lid to the handle (as heat transfers through the receiver then the pin as now modified and into the handle). 
With respect to claim 8, The prior art as applied above discloses: A fire suppression assembly being positionable on a stove top or a cooking pot in which a fire has started for suppressing the fire, said assembly comprising:
a dome being positionable over the stove top or the cooking pot in which the fire has started, said dome being comprised of a fluid impermeable material wherein said dome is configured to inhibit oxygen from feeding the fire thereby facilitating the fire to extinguish, said dome being comprised of a heat resistant material wherein said dome is configured to resist being damaged by the fire, said dome having a top surface, a bottom surface and a lower edge, each of said top surface and said bottom surface being concavely arcuate with respect to said lower edge, said top surface having a depression extending toward said bottom surface, said depression being aligned with said lower edge, said depression extending around a full circumference of said dome wherein said depression is configured to accommodate a top edge of the cooking pot when said dome is positioned on the cooking pot;

a handle, said handle being cylindrical and elongated, said handle being pivotally coupled to said receiver wherein said handle is configured to be gripped for placing said dome over the stove top or the cooking pot, said handle being positionable in a first position having said handle extending upwardly from said receiver with a central longitudinal axis of said handle being aligned with said apex of said dome, said handle being positionable in a second position having said handle extending laterally away from said receiver, said handle having a lower end and an upper end, said lower end being positioned in said receiver, said handle extending upwardly from said top end of said receiver when said handle is positioned in said first position, said handle extending through said notch in said outer wall of said receiver when said handle is positioned in said second position; and
a pin extending through said outer wall of said receiver and extending through said handle for pivotally retaining said handle on said receiver. As the noted claim is a combination of the above rejected claims. The examiner notes, the combination of Vasquez would modify the receiver to be rectangular in shape. It would have been obvious to one having ordinary skill in the art that the receiver element of Vasquez could be cylindrical as a matter of design choice, as the shape of the outer wall of the device would not change the notch or the ability of the handle to move up/down. 
Response to Arguments/Amendments
	The Amendment filed (10/27/2021) has been entered. Currently claims 1-8 are pending and claims 1, 2, and 8 are amended. 
. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on 571-270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH A GREENLUND/Primary Examiner, Art Unit 3752